Action of tort. Verdict for the plaintiff with reasonable assessment of damages. General motion for a new trial on the usual grounds.
As the plaintiff, accompanied by his wife, drove his automobile along St. John Street in Portland in the late evening of December ■ 9, 1933, he suddenly came upon a strip of slush and ice several hundred feet long, lost control of his car, skidded and crashed through a fence across the sidewalk. Both he and his wife suffered personal injuries and his automobile was badly damaged.
It is admitted that the icy condition of the street was due to a break in a lead connection in the mains of the defendant Corporation. The negligence charged is a failure to properly guard the break and ice and give travellers lawfully on the highway due warning of its dangerous condition. The contributory negligence of the plaintiff is directly in issue.
The case presents simple questions of fact and the record discloses sufficient apparently credible evidence to justify the jury in finding negligence on the part of the defendant and the exercise of ordinary care by the plaintiff. The verdict is not so manifestly wrong as to warrant setting it aside. Motion overruled.